Case 8:19-cr-00061-JVS Document 312-1 Filed 09/29/20 Page 1 of 1 Page ID #:5128



   1   H. Dean Steward (SBN 85317)
   2   107 Avenida Miramar, Ste. C
       San Clemente, California 92672
   3   Telephone: 949-481-4900
   4   Facsimile: 949-496-6753

   5   Attorney for Defendant,

   6   MICHAEL JOHN AVENATTI

   7
                           UNITED STATES DISTRICT COURT
   8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9
  10   UNITED STATES OF AMERICA,                  CASE NO.: SA-CR-19-061-JVS
  11                     Plaintiff,               [PROPOSED] ORDER
  12
       vs.
  13
  14
       MICHAEL JOHN AVENATTI,
  15
                         Defendant.
  16
  17
             Good cause having been shown, it is ordered that Defendant Michael John
  18
       Avenatti’s ex parte application is granted. His temporary release to home
  19
       confinement extended until October 20, 2020 on the same conditions are previously
  20
       ordered by the Court.
  21
  22
                   So ordered.
  23
  24
       Dated: September ___, 2020                  ___________________________
  25
                                                   Hon. James v. Selna
  26
                                                   U.S. District Judge
  27
  28
